                                                                                              USDC-SDNY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
                                                                                               noc            #: _ _ _ _..---_,...-

                                                                                         .i,),,·--, r
                                                                                          ,.,::-   --   ...    ...·~
                                                                                                                       II .F._D_:___1=-+fc:J::=~{I::::::/
                                                                                                                       ·-•   ::._   ,
                                                                                                                                              -'--'1

                                                                                                                                        .. ·•······-.. - -   .
                                                                                                                                                                      ~==::~J
                                                                                                                                                                 -------~·-
                                                     THE CITY OF NEW YORK
                                                                                                                                              ELIZABETH CONNELLY

JAMES E. JOHNSON                                    LAW DEPARTMENT                                                                                       Senior Counsel
                                                                                                                                                  Phone: (212) 356-2547
Corporation Counsel                                      I 00 CHURCH STREET                                                                         Fax (212) 356-3509
                                                         NEW YORK, NY 10007                                                                       econnell@law.nyc.gov


                                                                                  November 20, 2019
        BYE.C.F.
        Honorable Ronnie Abrams
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                          Re:       Edward Rosado v. The City of New York, et al., 16 Civ. 3310 (RA)(KNF)


        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, attorney for defendants in the above-referenced matter. Defendants write to
        respectfully request an extension of time to file the motion for summary judgment pursuant to
        Fed. R. Civ. P. 56 from November 25, 2019 until January 17, 2020. Plaintiffs counsel,
        Lawrence LaBrew, Esq., has not consented to this request.' This is the defendants' first request
        for an extension of time to file the motion for summary judgment.


        1
          The Plaintiff is not consenting to the Defendants' application to extend the time for the Defendants' to file a motion
        for summary judgment for the following reasons. The Plaintiff believes that the motion lacks merits, and
        unnecessarily delays the litigation. This is not a complex case. The Plaintiff was beat up by Police Officers at a bus
        stop, and arrested without probable cause -- or arguable probable cause. The Bronx County District Attorney's
        Office -- in a written document -- declined prosecution of the case, essentially because it is not a crime to stand at a
        bus stop on a public street.

        This action commenced on 3 May 2016. Docket 1. All discovery issues were finally resolved on 9 August 2018.
        Docket 45. On 20 September 2019, Defense Counsel stated their intention to file a motion for summary judgment.
        Plaintiffs Counsel stated that Counsel was of the opinion that the motion lacked merit, and that the Defendants had
        not negotiated in good faith to resolve the case. Dockets 62 and 63. For the above stated reasons, the Plaintiff is not
        consenting to the adjournment. Defendants' to file a motion for summary judgment for the following reasons. The
        Plaintiff believes that the motion lacks merits, and unnecessarily delays the litigation. This is not a complex case.
        The Plaintiff was beat up by Police Officers at a bus stop, and arrested without probable cause -- or arguable
        probable cause. The Bronx County District Attorney's Office -- in a written document -- declined prosecution of the
        case, essentially because it is not a crime to stand at a bus stop on a public street.

        This action commenced on 3 May 2016. Docket 1. All discovery issues were finally resolved on 9 August 2018.
        Docket 45. On 20 September 2019, Defense Counsel stated their intention to file a motion for summary judgment.
        Plaintiffs Counsel stated that Counsel was of the opinion that the motion lacked merit, and that the Defendants had
        not negotiated in good faith to resolve the case. Dockets 62 and 63. For the above stated reasons, the Plaintiff is not

        Continued ...
       Defendants are working diligently on their Motion for Summary Judgment. However,
the undersigned requires an extension of time to finalize and serve defendants' motion. The
reason for the request is because as plaintiffs counsel did not take any depositions in this case,
the undersigned needs to obtain three officer affidavits in support of their motion for summary
judgment. However, due to scheduling issues with Officers Ortiz and McAuliffe, the
undersigned is unable to obtain their affidavits in time to finalize defendants' motion.
Defendants respectfully advises the Court that Officer McAuliffe has unexpectedly fallen sick
and will not be returning to work until December 5, 2019.

        The requested extension is also necessary due to the undersigned being on trial and out of
the office for the holiday season. Specifically, the undersigned just finished a trial in Felix
Rodriguez v City of New York, et al., 16-cv-9604, before the Honorable Naomi Reice Buchwald
in the Southern District of New York on November 13, 2019. Additionally, defense counsel will
be doing jury selection in the Eastern District before the Honorable Peggy Kuo in Pukhovich v.
City of New York, et al., 16-cv-01474, on December 9, 2019 with the trial starting on December
16, 2019 before the Honorable Kiyo A. Matsumoto.

       In view of the foregoing, defendants respectfully request that the Court endorse the
following revised briefing schedule:

             •   Defendants' Motion for Summary Judgment due January 17, 2020;
             •   Plaintiffs Opposition to Defendants' Motion for Summary Judgment due March
                 20, 2020;
             •   Defendants' Reply in Further Support of Summary Judgment due April 10, 2020.

        Thank you for your consideration herein.


                                                    Respectfully submitted,


                                                      eb)tlllC~
                                                        "            J
                                                    Elizabeth Connelly
                                                    Senior Counsel
                                                    Special Federal Litigation Division


cc:     By E.C.F.                              Application granted. Absent good cause, no further
        Lawrence LaBrew, Esq.
                                               extensions will be granted.

                                                                           I        ,·
                                               SO ORDERED.                I     /

consenting to the adjournment.                                           ;/ j
                                                                   Ro~nie Abrams, U.S.D.J.
                                                                   November 21, 2019

                                                2
